United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3332
                                   ___________

United States of America,           *
                                    *
            Appellee,               *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Ramon Garcia-Pena, also known as    * District of Nebraska.
Loreto Sarabia Garcia,              *
                                    *     [UNPUBLISHED]
            Appellant.              *
                               ___________

                             Submitted: July 2, 2004
                                Filed: July 28, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Ramon Garcia-Pena (Garcia) pleaded guilty to conspiring to distribute and to
possess with intent to distribute 500 grams or more of a mixture or substance
containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1), and
also pleaded guilty to forfeiture of certain property. The district court1 granted the
government’s motion to depart downward from the Guidelines for Garcia’s


      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
substantial assistance, and sentenced Garcia to 238 months imprisonment and 5 years
supervised release.

       On appeal, Garcia’s counsel has filed a brief and moved to withdraw under
Anders v. California, 386 U.S. 738 (1967). For reversal, counsel suggests that the
court abused its discretion in imposing an excessive sentence. This argument fails.
At sentencing, Garcia withdrew his objections to the probation officer’s
recommended sentencing enhancements, see United States v. Tulk, 171 F.3d 596, 600
(8th Cir. 1999), and the extent of the court’s downward departure is not reviewable,
see United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993). Upon careful review of
the record, we conclude there are no nonfrivolous issues for appeal. See Penson v.
Ohio, 488 U.S. 75 (1988).

            Accordingly, we affirm. We also grant counsel’s motion to withdraw.
                    ______________________________




                                        -2-